DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite an axle extends through the machine frame, wherein the mast coupling assembly is coupled to “a stationary component of the axle”, which is confusing. The stationary component is not part of the “axle”. In fact the stationary component appears to be an annular shroud or casing (Fig. 2) that encases the axle, not the axle itself. The claimed axle understood to be similar to, for example, pivot axis 78 of Kaethner (8,485,288) or axle 14 of Wood (4,088,289). Examiner indicates that the confusion is furthered by the specification (para. 14) disclosing that “Transport mechanism 20 may include a plurality of axles 34 for rotating wheel components and rollers of the transport mechanism 20”, the wheel components and rollers being on the crawler perimeter directly contacting the track, these structures not being the axle 34 in Fig. 2 that is an axis of the crawler tracks. It is assumed the claim recites the mast coupling assembly coupled to an axle shroud. 
Claim 14 recites an axle extending through the machine frame, a support portion coupled to the axle, which is confusing. The support portion (assumedly some part in the region of mast coupling 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-19 – are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (4,088,289).
Claim 14 – Wood teaches a drilling machine, comprising:
a mast (46) including a mast frame (48), a movable drill head assembly (54), a first pivot aperture (34), and a plurality of first lock apertures each corresponding to a different drilling position of the mast; and
a machine frame (“frame” 12) including an engine (the motor that drives the crawlers tracks), a ground engaging assembly (crawler assembly) having an axle (“axle” 14) extending through the machine frame, and a mast coupling assembly (Fig. 2) having at least a pair of opposing legs (“arms” 22), each leg/arm including: a second pivot aperture (the opening that accepts the pin attaching 27/28); a second lock aperture (the opening that accepts the pin in clevis 64 is a “lock” aperture as broadly recited, as it is 

Claim 15 - Wood teaches the drilling machine of claim 14, Wood further teaching the mast coupling assembly is coupled to a top side of the machine frame (Fig. 1).

Claim 16 - Wood teaches the drilling machine of claim 15, Wood further teaching, as shown in Fig. 4, at least the split ring portion bottom area extends below the top side to couple to the axle.

Claim 17 - Wood teaches the drilling machine of claim 16, Wood further teaching each arm includes a vertical portion (either of the two lobes) and the ssplit ring extends at a 90 degree angle from the vertical portion to the axle, the middle of the axle, at least. 

Claim 18 - Wood teaches the drilling machine of claim 14, Wood further teaching each arm further includes a first plate and a second plate spaced apart from the first plate (Fig. 4 shows that there are two parallel plates).

Claim 19 - Wood teaches the drilling machine of claim 18, Wood further teaching the second pivot aperture and the second lock aperture of each arm includes a second pivot aperture and a second lock aperture located on each of the first plate and the second plate, and wherein the split ring clamp of each arm is located on the second plate because it is between the two plates (Figs. 2 and 4).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
35 USC § 112(b) rejection of claims 6 and 13
Examiner indicated that the confusion arises in that the mast coupling assembly is not coupled to a stationary component of the axle. This being the case because the stationary component is not part of the “axle”, as the stationary component is an annular shroud that encases the axle, not the axle itself. Examiner additionally noted that this confusion is only furthered upon looking to the specification for guidance. 
Applicant responds that:
1) the “undercarriage components are understood to those skilled in the art” and they “merely set forth environment for a general understanding of the machine”, 
2) “the terms in claims 6 and 13…are accurate as understood by one skilled in the art”, and
3) the limitation “the mast coupling assembly is coupled to a stationary component of the axle” is a pin or shaft on which something revolves or pivots, a fixed bar or beam with bearings at its end that the track roller frame is connected to, or is the spindle of such a beam”, and “In any event the term is meant to be broad enough to encompass all of these axle definitions and it is inappropriate for the Examiner to interject his/her own envisioned definition of the term “axle””. 
Examiner remarks as follows: 
1)  The claim language is vague and confusing, even apart from the specification inconsistencies. In any case, it is not understood how the undercarriage component comprising the annular shroud that encases the axle merely set forth environment for a general understanding of the machine, as this shroud that encases the axle is apparently a positively recited structural claim element, the positively recited element being namely the stationary component of the axle to which the mast coupling assembly is coupled. 
2) The standard for a 35 USC § 112(b) rejection of a claim is not whether the claim language is accurate as understood by one skilled in the art. The standard is indefiniteness. 
a stationary component of the axle. Again, the stationary component, which is considered to be the annular shroud or casing portion of the frame that encases the axle, can obviously be and is, coupled to the mast coupling assembly. However, it is not a stationary component “of the axle” because the stationary component is part of the frame. The ground engaging assembly has the axle so the axle can extend through the machine frame, and the mast coupling assembly can be coupled to a stationary component, but the stationary component is not “of the axle”. 

35 USC § 112(b) rejection of claim 14
As to the argument “that it is inappropriate for the Examiner to interject his/her own definition of the term “axle””, it is unclear not just which one of the various definitions of axle cited Applicant applies to the claimed axle, it is also not understood what definition Applicant believes is inappropriate for Examiner to interject. As indicated in the rejection, the claimed axle is best understood to be “axle 34 in Fig. 2 that is an axis of the crawler track”. The claimed axle is considered to be essentially analogous to Woods “axle” 14. 

35 USC § 102(a)(1) rejection of claim 14
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (what is “clearly shown in Fig. 4 of the drawings the first plurality of lock apertures 116 elements are described in Paragraphs 19-31 of the written description”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicants contend that nowhere in the Wood reference are “these lock apertures shown or described in the mast frame”. Examiner remarks that “these” specification-disclosed lock apertures need not be taught by Wood. Wood teaches the lock apertures as claimed as described in the rejection. 

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed. 
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 6 and 13 reciting, as best understood, the mast coupling assembly coupled to an axle shroud. 
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633